*1054Memorandum: Supreme Court erred in denying the motion of defendant National Presto Industries, Inc. (Presto), for summary judgment dismissing the failure to warn causes of action in the complaint. There is no duty "to warn a customer already aware — through common knowledge or learning — of a specific hazard” (Lancaster Silo & Block Co. v Northern Propane Gas Co., 75 AD2d 55, 65; see also, Lonigro v TDC Elecs., 215 AD2d 534; Baptiste v Northfield, Foundry & Mach. Co., 184 AD2d 841, 843; Billsborrow v Dow Chem., 177 AD2d 7, 15, n; Lombard v Centrico, Inc., 161 AD2d 1071, 1072; Cramer v Toledo Scale Co., 158 AD2d 966, 967; Belling v Haugh’s Pools, 126 AD2d 958, 959, lv denied 70 NY2d 602, rearg dismissed 70 NY2d 748). Further, no duty to warn arises where the product-related danger is obvious, readily-discernible or apparent (see, Lonigro v TDC Elecs., supra; Allessandrini v Weyerhauser Co., 207 AD2d 996; Baptiste v Northfield Foundry & Mach. Co., supra, at 843; Petrie v Goodrich Co., 175 AD2d 669). "Although the adequacy of a warning generally is a question of fact, 'in a proper case the court can decide as a matter of law that there is no duty to warn or that the duty has been discharged as a matter of law’ ” (Allessandrini v Weyerhauser Co., supra, at 996, quoting Lancaster Silo & Block Co. v Northern Propane Gas Co., supra, at 65; see also, Belling v Haugh’s Pools, supra, at 959; cf., Feiner v Calvin Klein, Ltd., 157 AD2d 501, 502).
From the deposition testimony of plaintiff, it is apparent that she was aware, through her own knowledge and experience, of the specific hazard that caused her daughter’s injuries. Moreover, the danger in allowing the cord of a hot deep fryer to dangle over the edge of a kitchen counter is readily apparent. Consequently, Presto had no duty to warn plaintiff of that danger. (Appeal from Order of Supreme Court, Erie County, Wolfgang, J.— Summary Judgment.) Present — Green, J. P., Lawton, Fallon, Doerr and Balio, JJ.